DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the amendment filed on 04/23/2020, 4 Claims have been cancelled, and Claims 1-3, 5-8, 14 and newly added Claims 19-21 are pending. Applicant has withdrawn Claims 9- 13 and 15-18.

Election/Restrictions
Claim(s) 1 is/are generic to the following disclosed patentably distinct species:
Species I: Figures 2A, 3A, and 4A.
Species II: Figures 2B, 3B, and 4B.
Species III: Figures 5, 6, 7, and 8
Species IV: Figures 9A-9C
Species V: Figures 10A-11C
Species VI: Figure 12A
Species VII: Figure 12B
Species VIII: Figure 12C
Species IX: Figure 12D
Species X: Figure 12E
Species XI: Figure 12F
Species XII: Figure 12G
Species XIII: Figure 12H
All of these species disclose different multi-lumen sheath configurations and are not obvious variants of each other based on the current record.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species have acquired a separate status in the art in view of their classification;
the species have acquired a separate status in the art due to their recognized divergent subject matter;
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Peter Paredes on 4/20/15 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
**Furthermore, given the claim amendments, it is unclear which embodiment Applicant is attempting to claim in this Application***

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 5-8, 14 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,799,330 (referred to as Pat ‘330). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1 Claim 1 of Pat ‘330 discloses a medical device, comprising:
a multi-lumen sheath having a central lumen at least two of a plurality of lumens passing through at least a partial longitudinal aspect of the multi- lumen sheath and including a wire body longitudinally disposed within the central a first lumen of the at least two of a plurality of lumens: and 
a filter capsule operably associated with a distal end of the multi-lumen sheath; 
a filter member having a first end coupled to the wire body, the filter member having a diametrically enlarged state and a diametrically collapsed state, wherein the diametrically collapsed state is coaxially disposed with the filter capsule upon movement of the wire body within the first lumen and along a longitudinal axis of the multi-lumen sheath.
Regarding Claim 2, Claim 2 of Pat ‘330 discloses the medical device according to Claim 1, wherein the multi- lumen sheath further comprises a proximal port and a distal port associated with each of the at least two of a plurality of lumens.
Regarding Claim 3, Claim 3 of Pat ‘330 discloses the medical device according to Claim 2, wherein the wire body passes through the proximal port and the distal port of at least one of the at least two of a plurality of lumens.
Regarding Claim 5, Claim 5 of Pat ‘330 discloses the medical device according to Claim 1, wherein at least one of the at least two of a plurality of lumens further comprises an infusion lumen having at least one infusion port.
Regarding Claim 6, Claim 6 of Pat ‘330 discloses the medical device according to Claim 5, wherein the wire body is disposed within the infusion lumen and the at least one infusion port further comprises a plurality of infusion ports arrayed along a longitudinal axis and a circumferential axis of infusion lumen and about the wire body.
Regarding Claim 7, Claim 4 of Pat ’330 discloses the medical device according to Claim 2, wherein the multi- lumen sheath further includes a plurality of openings associated with the first fluid flow lumen along the longitudinal length of the multi-lumen sheath.
Regarding Claim 8, Claim 7 of Pat ‘330 discloses the medical device according to Claim 1, wherein the filter member further comprises a plurality of structural members configured to form a plurality of proximal interstitial openings and distal interstitial openings, the proximal interstitial openings being larger in open surface area than the distal interstitial openings.
Regarding Claim 19, Claim 8 of Pat ‘330 discloses the medical device according to Claim 1, wherein one of the at least two of a plurality of lumens further comprises a central lumen, and the multi-lumen sheath further has a wall bounding the central lumen, the wall having a wall thickness, and at least a second lumen of the at least two of a plurality of lumens being at least partially within the wall thickness, and at least a second wire body disposed within the at least second lumen of the at least two of a plurality of lumens, wherein the filter member is coupled with distal ends of the wire body and the at least a second wire body.
Regarding Claim 20, Claim 9 of Pat ‘330 discloses the medical device of Claim 19, wherein the filter member is expanded to the diametrically enlarged state when at least one of the wire bodies translated distally from a distal portion of the multi-lumen sheath.
Regarding Claim 21, Claim 10’ 330 discloses the medical device of Claim 20, further comprising a proximal hub member operably coupled with a proximal end of the multi-lumen sheath; an access wire operably coupled with the proximal ends of the at least one wire bodies; an actuator operably coupled with the top access wire to longitudinal displace the access wire and at least one of the wire bodies distally thereby distally translating the filter member.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 14, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitation “a multi-lumen sheath having a central lumen at least two of a plurality of lumens passing through at least a…” and “a wire body longitudinally disposed within the central a first lumen of the at least two of a plurality of lumens” renders the claim indefinite because it is unclear whether the two lumens are part of the central lumen or are a separate structure from the central lumen. 
Claims 2, 3, 5-8, 14, and 19-21 are rejected for incorporating errors from a parent claim by dependency.
Claim 21 recites the limitation "the top access wire" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner will interpret the "top access wire" to refer to the previously recited "an access wire” (Line 2).
Regarding Claim 21, in line 3, the limitation “the proximal ends of the at least one wire bodies” is unclear.  The limitation “the proximal ends” indicates that there is more than one wire required, however the limitation "the at least one wire bodies", which appears to refer back to claim 20 indicates that only one wire is required.   It therefore renders the claim indefinite because it is not clear whether one wire body is needed or a plurality of wire bodies is needed. Further, the limitation recites “at least one wire bodies, however claim 20 from which it is dependent recites “at least one of the wire bodies”.  Correction is required to ensure proper antecedent basis.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Quinn (US PGPub 2007/0129753) as applied to claim 1 in Parent Application 13/935,306 Final rejection mailed on 01/23/2020.
Angel (US PGPub 2009/0062840) as applied to Claim 6 and 7 in Parent Application 13/935,306 Final rejection mailed on 01/23/2020.
Schwartz (US PGPub 2008/0221587) as applied to claim 21 in Parent Application 13/935,306 Final rejection mailed on 01/23/2020.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771